Oasis Marketing Solutions, LLC

 

Master Services Agreement

 

THIS MASTER SERVICES AGREEMENT (the “Agreement”) is made as of April 23, 2014
(the “Effective Date”) by and between Cubed, Inc., a Nevada corporation (the
“Client”), with its principal place of business located at 830 S. 4th Street,
Las Vegas, Nevada 89101, and Oasis Marketing Solutions, LLC, a Texas limited
liability company with its principal place of business located at 2205 Appian
Way, Pearland, Texas 77584 (the “Company”).

 

WHEREAS, Client desires to obtain from the Company, and the Company desires to
provide to Client, the services set forth in this Agreement; and

 

WHEREAS, the Company and Client desire to enter into this Agreement in order to
set forth the terms and conditions pursuant to which the Company will provide
the services and products specified herein.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 



 

1.     Services and Products. The Company agrees to provide Client, and Client
agrees to obtain from the Company the services (the “Services”) and to purchase
the products (the “Products”) described in the attached addenda (each, an
“Addendum,” and collectively the “Addenda”) as follows:

 

Addendum A: Sales and Marketing Services

Addendum B: Call Extension

Addendum C: Customer Support

 

The Addenda set forth specific terms and conditions applicable to the Services
and/or Products. The Client may engage the Company to perform additional
services by executing with the Company an additional appropriate Addendum.

 

2.     Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue in effect for so long as there is an Addendum
in effect (the “Term”). The term of an Addendum shall commence on the Effective
Date and shall continue in effect for the agreed-upon term more particularly
described in each Addendum, unless earlier terminated pursuant to the terms of
this Agreement.

 

3.     Fees.

 

a.      General. Client agrees to pay the Company the fees and commissions for
the Services specified in the Addendum applicable to each such Service and/or
Product (the “Fees”). Unless expressly provided to the contrary in this
Agreement, any Fees set forth in an Addendum do not include out-of-pocket
expenses incurred by the Company in providing any Service or Product to Client.

 

b.     Taxes. The Company shall add to each invoice, and Client shall pay, any
sales, use, excise, value added, property, and other taxes and duties however
designated that are levied by any taxing authority relating to the Services and
Products. In no event shall Client be responsible for taxes based upon the gross
or net income of the Company or for taxes that have been assessed to the Company
prior to the Effective Date of this Agreement.

c.      Payment Terms. Except as otherwise provided in an Addendum, the Fees for
the Services shall be due and payable by Client monthly upon receipt of invoice.
No later than the 15th calendar day after the end of each month during the Term,
the Company shall deliver an invoice to Client for all Fees incurred and payable
by Client for Services and Products provided during such month. The invoice
shall present, among other things: (i) all Fees payable for the current month
applicable to each Service and/or Product; (ii) all other pass-through expenses
properly chargeable to Client, calculated up to the date of the invoice; and
(iii) sales or other taxes payable in respect of the Services and Products in
accordance with Section 3.b. above. Any invoice submitted by the Company shall
be deemed correct for all purposes of this Agreement, unless Client provides
written notice to the Company (which may include an e-mail notice) within five
business days of the invoice date specifying the nature of the disagreement

 

4.     Company Obligations. The Company shall observe and fulfill the following
obligations in connection with the provision of Services under this Agreement:

 



 

 

 

 

 



a.      Compliance with Law. The Company shall comply with, and shall be solely
responsible for complying with, all applicable legal, statutory, and regulatory
requirements under federal, state, local, and foreign law.

b.     Company Personnel. The Company shall designate appropriate Company
personnel to perform the Services and sell Products, and such personnel shall
cooperate with the Client and its personnel in the performance of the Services
and sale of Products.

c.      Instructions. The Company shall comply with any and all reasonable
operating instructions relating to the Services and Products provided by the
Client.

d.     Forms, Supplies, Etc. The Company shall furnish to the Client, or, if the
Client agrees to so furnish, reimburse the Client for, any special forms,
supplies, equipment, transmission capabilities, or courier services applicable
to the provision of the Services or sale of Products hereunder.

e.     Responsibilities Under Addenda. The Company shall fulfill all
responsibilities required of the Company as set forth in any Addendum, as well
as make timely decisions and obtain required management approvals in connection
with the provision of Services and sale of Products under any Addendum.

 

5.     Confidentiality and Ownership.

 

a.        Confidential Information. The Company agrees to hold as confidential,
and not disclose to any other party, except as expressly permitted herein, all
information, research, development, trade secrets, plans, business affairs, and
any other proprietary materials received by the Company from the Client
(collectively, the “Client Confidential Information”). “Client Confidential
Information” shall also be deemed to include Client’s proprietary computer and
software programs, custom software modifications, software documentation and
training aids, and all data, code, techniques, algorithms, methods, logic,
architecture, and designs embodied or incorporated therein. All Client
Confidential Information shall remain the sole and exclusive property of the
Client. The Company will use the same care and discretion to avoid disclosure of
Client Confidential Information as it uses with its own similar information that
is does not wish to be disclosed, but in no event less than a reasonable
standard of care. The Company shall not use Client Confidential Information
except

 

    in connection with the Services under this Agreement. The Company may
disclose Client Confidential Information to: (i) the Company’s employees who
have a need to know such information in connection with the provision of
Services hereunder; and (ii) any other party with the Client’s prior written
consent. Before disclosure to any of the above referenced parties, the Company
will use its best efforts to cause any such party to agree to treat Client
Confidential Information as such in accordance with this Agreement.
Notwithstanding any contrary provision herein, the Company may disclose Client
Confidential Information to the extent required by law or legal process;
provided that, the Company agrees to provide the Client with notice of any such
compelled disclosure, no later than five business days after receipt of notice
requiring such disclosure, to enable the Client, at its own expense, a
reasonable effort to obtain a protective order. In addition, and notwithstanding
any contrary provision herein, no obligation of confidentiality applies to any
Client Confidential Information that (i) the Company already possesses as of the
Effective Date and which is not restricted by any obligation of confidentiality,
(ii) the Company develops or has previously developed independently prior to
receipt from the Client, (iii) the Company receives or has previously received
from a third party who was not under any obligation of confidentiality to the
Client at the time of receipt by the Company, or (iv) is or becomes publicly
available without a breach of this Agreement.

b.      Confidentiality of this Agreement. Notwithstanding any contrary
provision herein, including the terms of this Section 5, the Company and Client
agree to keep confidential the prices, terms, and conditions of this Agreement,
without disclosure to third parties, except (i) as required by law or legal
process, (ii) to a court or arbitrator pursuant to a formal proceeding regarding
a dispute over this Agreement, (iii) to the Company’s or Client’s respective
outside accountants or legal counsel, or (iv) provided that a written
confidentiality agreement is executed protecting such information, to a
potential acquiror of either the Company or Client.

c.     Return of Confidential Information. Upon the termination of this
Agreement for any reason, the Company agrees to return to the Client within
seven business days after the effective date of such termination all electronic,
written, or descriptive materials of any kind that contain or discuss Client
Confidential Information, and the Company shall promptly destroy all materials
generated by the Company or its agents that include or refer to any part of the
Client’s Confidential Information, without retaining a copy of such materials,

 

 

2

 



 

a.      including electronic files, programs, databases, or the like, stored on
any computer or similar device by the Company; except that, the Company may
retain one copy of each item of Client Confidential Information in its legal
department or with its outside legal counsel for use only in monitoring its
compliance with the foregoing obligations.

 

6.     Company Warranties. The Company represents and warrants that (i) no
contractual obligations currently exist that would prevent the Company from
entering into this Agreement, and (ii) the Company has all requisite authority
to execute, deliver, and perform this Agreement. The Company shall indemnify and
hold harmless the Client, its officers, directors, employees, affiliates,
agents, and representatives from and against any claims, damages, losses, or
actions arising out of any breach of this Agreement by the Company.

 

7.     Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE COMPANY SHALL NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, REVENUES, USE OR DATA IN CONNECTION
WITH THE SERVICES TO BE PROVIDED TO CLIENT, EVEN IF THE COMPANY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH LOSS. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, THE CUMULATIVE LIABILITY OF COMPANY TO CLIENT FOR ALL CLAIMS WHATSOEVER
ARISING OUT OF THE SERVICES TO BE PROVIDED HEREUNDER, INCLUDING ANY CAUSE OF
ACTION SOUNDING IN CONTRACT, WARRANTY, TORT, OR STRICT LIABILITY SHALL NOT
EXCEED THE TOTAL AMOUNT OF ALL FEES PAID TO THE COMPANY BY CLIENT UNDER THIS
AGREEMENT.

 

8.     Termination. This Agreement may be terminated upon the occurrence of any
of the events as provided in this Section 8.

 

a.      Material Breach. Either Client or the Company may terminate this
Agreement in the event of a material breach of any of the terms of this
Agreement by the other party and such breach is not cured within five business
days following the non-breaching party providing written notice to the breaching
party stating, with particularity and in reasonable detail, the nature of the
claimed breach.

b.     With or Without Cause. This Agreement may be terminated by either Client
or the Company, with or without cause, upon 45 days prior written notice to the
other party.

 

c.      Bankruptcy or Insolvency. Either Client or the Company may terminate
this Agreement in the event the other party becomes the subject of any
proceeding under the Bankruptcy Code.

d.     Merger or Acquisition of the Company. The Client may terminate this
Agreement in the event of a merger between the Company and another entity in
which the Company is not the surviving entity, or an acquisition by another
entity of a majority of the voting common equity of the Company, or an
acquisition by another entity of all or substantially all of the assets of the
Company.

9.     Obligations Upon Termination. In the event either Client or the Company
terminates this Agreement pursuant to Section 8 above, Client shall pay to the
Company, within 30 calendar days after the date of termination, all accrued but
unpaid Fees and pass-through expenses incurred by the Company through the date
of termination. The Company shall deliver a closing invoice to Client no later
than the date of termination setting forth the Fees and expenses payable.

10.     Miscellaneous.

a.      Binding Agreement; Assignment. This Agreement is binding upon the
parties and their respective successors and permitted assigns. Neither this
Agreement nor any interest hereunder may be assigned, transferred, sold,
pledged, or otherwise disposed of by Client without the prior written consent of
the Client. For purposes of the preceding sentence, this Agreement shall be
deemed to have been “assigned” or “transferred” upon the occurrence of any of
the following: (i) any merger of the Company with another entity pursuant to
which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Agreement, without the Company’s consent, to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client, whether pursuant to a merger, sale of the Client’s
voting common stock, or sale of all or substantially all of the Client’s assets.

b.     Ownership of Trade Secrets, Etc.. The Company agrees that all Client
Confidential Information, proprietary information of the Client, and trade
secrets of the Client are owned by and belong to the Client exclusively. The
Client’s ownership rights to such works, creations, discoveries, improvements,
or other confidential and proprietary information and trade secrets shall exist
regardless of the hours during which, or facilities at



 



3

 



 



    which, the creation, discovery, improvement, or other confidential and
proprietary information and trade secrets are made.

c.    Subcontractors. Client agrees that the Company may subcontract any of the
Services to be performed under this Agreement; provided that, any such
subcontractors shall be required to comply with all of the applicable terms and
conditions of this Agreement.

d.      Entire Agreement. This Agreement, including all Addenda, which are
expressly incorporated by reference herein, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto. Each
party acknowledges that it has not entered into this Agreement in reliance upon
any representation made by the other party which is not embodied herein. In the
event any of the provisions of an Addendum are in conflict with any of the
provisions of this Agreement, the terms and provisions of this Agreement shall
control, unless the Addendum in question expressly provides that its terms and
provisions shall control.

e.     Severability. If any provision of this Agreement is held to be
unenforceable or invalid, the other provisions shall continue in full force and
effect.

f.     Governing Law; Venue. This Agreement shall be governed by the internal
laws of the State of Delaware, without reference to conflicts of law principles
thereof. The parties consent to the non-exclusive jurisdiction of the federal
and state courts located in Clark County, Nevada in connection with any action
or proceeding to enforce, or arising out of, this Agreement, and the parties
agree that venue will be proper in such court in any such matter.

g.       Force Majeure. Neither party shall be responsible for delays or
failures in performance resulting from acts reasonably beyond the control of
that party.

h.      Notices. Any written notice required or permitted to be given under this
Agreement shall be given by: (i) registered or certified mail, return receipt
requested, postage prepaid; (ii) confirmed e-mail; (iii) confirmed facsimile; or
(iv) nationally recognized overnight courier service, to the other party as
follows, or to such other address as a party may designate in writing:

 

If to the Client: Cubed, Inc.

Attn: __________

830 S. 4th Street

Las Vegas, Nevada 89101

Telephone: _____

Facsimile: _____

E-Mail: _____

 

If to the Company: Oasis Marketing Solutions, LLC

Attn: Jason Adams

2205 Appian Way

Pearland, TX 77584

(713) 436-4010

(832) 553-7424

jadams@oasismarketingsolutions.com

 

Notices will be deemed received upon the earlier of (i) receipt, or (ii) seven
business days after mailing or transmittal.

i.     No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as a waiver of any
subsequent default of a similar nature.

j.       Survival. The provisions of Sections 4, 5, and 6 shall survive the
expiration or termination of this Agreement.

k.       Amendments. This Agreement may be amended or modified only pursuant to
a written instrument signed by both parties.

l.      No Partnership. This Agreement shall not be construed to make either
party an agent or legal representative of the other party, and does not, and
shall not be construed to, create a partnership or joint venture between the
parties hereto. Both parties are independent contractors and principals for
their own accounts.

m.       Use of Name, Logos, Etc. Neither party shall use the other party’s
name, trademarks, service marks, logos, trade names, or branding for any purpose
without the prior written consent of the other party.

n.    Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mail or facsimile shall be considered
the equivalent to, and enforceable as, an original signature.

 



 



[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the Effective Date set forth above.

 

Oasis Marketing Services, LLC

 

By: /s/ Jason Adams

Name: Jason Adams

Title: Chief Operations Officer

Address: 2205 Appian Way, Pearland, TX 77584

 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101

 



5

 

 

ADDENDUM A

 

Sales and Marketing Services Addendum

 

THIS SALES AND MARKETING SERVICES ADDENDUM (the “Addendum A”) is made as of
_____, 2014 (the “Effective Date”) by and between Cubed, Inc., a Nevada
corporation (the “Client”), with its principal place of business located at 830
S. 4th Street, Las Vegas, Nevada 89101, and Oasis Marketing Solutions, LLC, a
__________ limited liability company with its principal place of business
located at 2205 Appian Way, Pearland, Texas 77584 (the “Company”).

 

WHEREAS, the Company and the Client have entered into that certain Master
Services Agreement dated _____, 2014 (the “Master Agreement”); and

 

WHEREAS, the Company is in the business of providing various sales and marketing
services, outbound and inbound call handling, and attendant support services on
behalf of its clients; and

 

WHEREAS, the Client is in the business of developing, marketing, and selling a
3-D cube-tool interactive digital software interface which allows users to
integrate audio, image, video, text, social media, e-magazine, and e-commerce
functions with any device (the “Cube Platform”); and

 

WHEREAS, the Client wishes to engage the services of the Company on a
non-exclusive basis to assist the Client in marketing and selling the Cube to
Customers (as defined below) pursuant to this Addendum A; and

 

WHEREAS, the Company desires to assist the Client in the manner provided
pursuant to this Addendum A.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.                   Integration. The Master Agreement to which this Addendum A
is attached, and this Addendum A and all exhibits hereto, together with all
other addenda to the Master Agreement, constitute a binding agreement between
the Company and the Client in accordance with the terms and conditions of the
Master Agreement and this Addendum A. In the event any of the provisions of this
Addendum A are in conflict with any of the provisions of the Master Agreement,
the terms and provisions of the Master Agreement shall control, unless this
Addendum A expressly provides that its terms and provisions shall control.

2.                   Appointment. Subject to the terms and conditions of this
Addendum A, the Client hereby appoints the Company as an independent contractor
non-exclusive sales and marketing representative, and not as an employee, of the
Client for the sale and marketing of the Cube Platform to new and existing
Customers of the Company without geographical restriction or limitation. For
purposes of this Addendum A, “Customers” is defined as those small business
customers of the Company with the characteristics set forth on the attached
Appendix A, which may be updated and amended from time to time by the parties.
The Company and Client may add or delete products and services for which the
Company is providing sales and marketing services under this Addendum A pursuant
to a written addendum signed by both parties.

3.                   Relationship Between the Parties. The Company acknowledges
that it shall at all times act and perform as an independent contractor
hereunder and shall not, for any purposes, be deemed an employee of the Client.
The Company shall have no authority to act for, or on behalf of, or to bind the
Client in any manner whatsoever. The Client shall have no right to control or
direct the details, manner, or means by which the Company accomplishes the
results of the services performed under this Agreement. The Client shall have no
right to exercise any control or influence over the professional judgment of the
Company, including limiting or extending the amount of time that the Company
spends in performing services for the Client. The Company’s obligations
hereunder are to complete the services described in this Addendum A and to meet
any deadlines set by the Client with respect thereto. The Company shall retain
the right to contract for similar services with other businesses or individuals.

4.                   Services. The Company undertakes and agrees to use its best
efforts to market and sell the Cube Platform to Customers at such prices and
upon such terms and conditions as the Client may specify on the attached
Appendix B, which may be updated and amended by the Client in its sole
discretion from time to time. The Company shall clearly identify to all
prospective Customers that the Company is an independent contractor for the
Client. The Company shall not use the “Cubed, Inc.” trade name, or any
derivations or equivalents thereof, in any publicity, advertising, telephone
listings, signs, business cards, letterhead, or any other manner without the
prior written consent of the Client. The Company shall obtain the prior approval
of the Client prior to quoting any fees, charges, or prices for the Cube
Platform other than as set forth in Appendix B. All sales agreements or purchase
orders shall be entered into directly with the Customers by the Company, and the
Company shall perform all Customer billing and support services. The Company
agrees to use its best efforts to service and maintain Customer accounts,
subject to the supervision and direction of the Client. In this regard, the
Company hereby agrees:

(a) To diligently solicit all Customers and prospective Customers for the sales
of the Cube Platform;

(b) To promptly and diligently attempt to resolve all inquiries and problems
raised by Customers, answer all inquiries, meet with Customers, and otherwise
service all Customers whether before or after a valid order or contract has been
executed by a Customer and accepted by the Company, and to promptly advise the
Client of all such inquiries and problems raised by said Customers; and

 

(c) To provide call reports to the Client on a monthly basis, accounting for the
Company’s servicing efforts under this Agreement.

 

5.Term and Termination.

 

(a) Term. The term of this Addendum A shall commence on the Effective Date and
shall continue indefinitely until terminated pursuant to Section 5(b) of this
Addendum A (the “Term”).

 

6

 



 

(b) Termination. Either the Company or Client may terminate this Addendum A,
with or without cause and for any reason, upon 45 days’ prior written notice of
termination to the other party. Upon termination of this Addendum A, the Company
shall transfer all Customer accounts and Customer information to the Client, and
the Client shall have the exclusive right to service and administer such
Customer accounts.

 

6.Compensation.

 

(a) Commission. During the Term of this Addendum A, the Client shall pay to the
Company a commission at the percentages, rates, or amounts set forth on the
attached Appendix C on completed sales of the Cube Platform to Customers that
were solicited by the Company. Commissions shall be deemed earned by the Company
and payable by the Client upon the receipt of payment for Cube Platform sales by
the Client from the applicable Customers. Commissions earned by the Company
shall be computed based on the net amount of the invoices rendered, exclusive of
all normal and recurring bona fide trade discounts having the Client’s prior
approval, and any applicable sales or similar taxes. Except as specifically
stated otherwise herein, the Company is not guaranteed a minimum commission or
minimum compensation.

 

(b) No Withholding. Because the Company is retained under this Addendum A as an
independent contractor of the Client, the Company and the Client acknowledge and
agree that the Client will not deduct any amounts in respect of federal or state
taxes, unemployment insurance, or Social Security contributions from the
payments made to the Company pursuant to Section 6(a), and that the Company
shall remain solely responsible and liable for the payment of all such taxes and
assessments. The Company hereby expressly covenants to make such payments as may
be required by applicable law and to indemnify, defend, and hold the Client
harmless should any governmental agency or other taxing authority claim that the
Client was obligated to withhold such amounts. The Client shall report the total
compensation paid to the Company pursuant to this Agreement on a Form 1099 for
the year in which the Company’s services were provided hereunder.

 

(c) Expenses. Because the Company is retained under this Addendum A as an
independent contractor of the Client, and not as an employee, the Company and
the Client acknowledge and agree that the Company shall be solely responsible
for the payment of any and all expenses incurred by the Company in the course of
fulfilling the Company’s duties under this Addendum A.

 

7.       Orders. All orders received by the Company for the sale of the Cube
Platform shall be subject to the right of the Client to reject or cancel the
same or any part thereof. The Company shall furnish promptly to the Client such
reports or data regarding Customers as the Client may, from time to time,
reasonably request.

 

8.       Reports. The Company shall provide the Client sales reports on the
Customers the Company solicits under this Addendum A; shall indicate the
progress and the problems associated with each Customer, as the Client may
request; and shall report to the Client in writing as soon as practicable on all
important visits, telephone calls, and other communications with Customers and
potential Customers.

 

9.       Representations and Warranties. The Company agrees not to make any
warranty regarding the Cube Platform except as may be expressly authorized by
the Client in writing.

 

10.    Office Space. The Company shall be free to conduct business on behalf of
the Client during such hours and at such places as the Company deems advisable.

 

11.    Miscellaneous.

a.                    Binding Agreement; Assignment. This Addendum A is binding
upon the parties and their respective successors and permitted assigns. Neither
this Addendum A nor any interest hereunder may be assigned, transferred, sold,
pledged, or otherwise disposed of by the Company without the prior written
consent of the Client. For purposes of the preceding sentence, this Addendum A
shall be deemed to have been “assigned” or “transferred” upon the occurrence of
any of the following: (i) any merger of the Company with another entity pursuant
to which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Addendum A, without the Company’s consent, to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client, whether pursuant to a merger, sale of the Client’s
voting common stock, or sale of all or substantially all of the Client’s assets.

b.                   No Waiver. The failure of either party to insist on strict
performance of any of the provisions hereunder shall not be construed as a
waiver of any subsequent default of a similar nature.

c.                    Amendments. Except as provided herein, this Addendum A may
be amended or modified only pursuant to a written instrument signed by both
parties.

d.                   Governing Law; Venue. This Addendum A shall be governed by
the internal laws of the State of Delaware, without reference to conflicts of
law principles thereof. The parties consent to the non-exclusive jurisdiction of
the federal and state courts located in Clark County, Nevada in connection with
any action or proceeding to enforce, or arising out of, this Addendum A, and the
parties agree that venue will be proper in such court in any such matter.

e.                   Notices. Any written notice required or permitted to be
given under this Addendum A shall be given in accordance with the provisions of
Section 10.h. of the Master Agreement.

f.                     Severability. If any provision of this Addendum A is held
to be unenforceable or invalid, the other provisions shall continue in full
force and effect.

g.                    Counterparts. This Addendum A may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mail or facsimile shall be considered
the equivalent to, and enforceable as, an original signature.

[Signature Page Follows]

 

7

 



IN WITNESS WHEREOF, the undersigned parties have duly executed this Addendum A
as of the Effective Date set forth above.

 

Oasis Marketing Services, LLC

 

By: /s/ Craig Franklin

Name: Craig Franklin

Title: President

Address: Phoenix, AZ

 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101

 



8

 

 

Appendix A

 

CUSTOMERS

 

[Insert characteristics of small business customers.]

 

 

9

 

 

APPENDIX B

 

TERMS AND CONDITIONS

 

 * [The Company shall use its best efforts to market and sell the Cube Platform
   to Customers, and the Company shall offer the Cube Platform for sale to
   Customers at a price of no less than $**** per month.]

 

 * [The Company may charge each Customer up to a $**** setup fee. The Company
   shall have the right to retain this $**** per Customer setup fee to offset
   the cost of acquisition.]



 

 

[Insert other terms and conditions of sales.]

 

10

 

 

APPENDIX C

 

COMMISSIONS

 

 * The Client shall pay to the Company, as compensation for the Company’s
   services performed under this Addendum A, a monthly cash commission (the
   “Commission”) equal to **% of the Gross Sales Revenue (defined below) for
   sales of the Cube Platform to Customers. For purposes of this Agreement,
   “Gross Sales Revenue” means the cash payments actually received by the Client
   in a month during the Term of this Addendum A on orders for the Cube Platform
   from Customers solicited by the Company and accepted by the Client during the
   Term, exclusive of any deduction for discounts, sales, use, or other similar
   taxes, or any other charges or deductions.

 

 * Payment of the Commissions shall be made by the Client to the Company within
   30 calendar days after the end of the calendar month during which the Client
   received the Gross Sales Revenue to which the Commission applies. At the time
   of payment, the Client shall furnish the Company with an itemized statement
   setting forth the computation of the monthly Commissions.



 * In the event of termination of this Agreement without cause the Company will
   continue to receive commissions per this agreement for 90 days from the date
   of termination.



 * On Outbound call programs, Cubed Inc. will pay per the terms of this Exhibit
   B. OMS will run 100 hour test in 3 verticals at $** per hour. OMS will be
   paid on the greater of the accumulation of revenues earned vs. the hourly
   bill rate.

 



11

 

 

ADDENDUM B

 

Call Extension Addendum

 

THIS CALL EXTENSION ADDENDUM (the “Addendum B”) is made as of _____, 2014 (the
“Effective Date”) by and between Cubed, Inc., a Nevada corporation (the
“Client”), with its principal place of business located at 830 S. 4th Street,
Las Vegas, Nevada 89101, and Oasis Marketing Solutions, LLC, a __________
limited liability company with its principal place of business located at 2205
Appian Way, Pearland, Texas 77584 (the “Company”).

 

WHEREAS, the Company and the Client have entered into that certain Master
Services Agreement dated _____, 2014 (the “Master Agreement”); and

 

WHEREAS, the Company is in the business of providing various sales and marketing
services, outbound and inbound call handling, and attendant support services on
behalf of its clients; and

 

WHEREAS, the Client is in the business of developing, marketing, and selling a
3-D cube-tool interactive digital software interface which allows users to
integrate audio, image, video, text, social media, e-magazine, and e-commerce
functions with any device (the “Cube Platform”); and

 

WHEREAS, the Client wishes to engage the services of the Company on a
non-exclusive basis to assist with the call extension services as described
pursuant to this Addendum B; and

 

WHEREAS, the Company desires to assist the Client in the manner provided
pursuant to this Addendum B; and

 

WHEREAS, for purposes of this Addendum, the term “Customer” shall have the same
meaning as set forth in the Addendum A to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.                   Integration. The Master Agreement to which this Addendum B
is attached, and this Addendum B and all exhibits hereto, together with all
other addenda to the Master Agreement, constitute a binding agreement between
the Company and the Client in accordance with the terms and conditions of the
Master Agreement and this Addendum B. In the event any of the provisions of this
Addendum B are in conflict with any of the provisions of the Master Agreement,
the terms and provisions of the Master Agreement shall control, unless this
Addendum B expressly provides that its terms and provisions shall control.

2.                   Call Extension Services. Subject to the terms and
conditions of this Addendum B, the Company shall use the Cube Platform for
inbound call extension as well as outbound call extension for the Company’s call
centers, in accordance with the following terms and conditions:

a.The Company shall provide the Cube Platform to its existing as well as new
Customers. When a call center representative of the Company (“CCR”) is on a call
with a Customer, the CCR shall have the opportunity to provide a text-in number
for a cube as well as either text, email, or “toss” the cube to the Customer.
The text-in shall be provided at a cost of $**** per usage, as well as a cost of
$**** to setup the text-in key word.

b.Any additional services or products that may become part of the offering shall
be mutually agreed to between the parties to this Agreement.

c.The Client shall collaborate and work with the Company to develop cubes within
the Cube Platform to support the services set forth in this Section 2.

 

3.                   Compensation. [Compensation parameters surrounding this
addendum are to be determined.]

 



12

 

 

4.                   Miscellaneous.

a.                    Binding Agreement; Assignment. This Addendum B is binding
upon the parties and their respective successors and permitted assigns. Neither
this Addendum B nor any interest hereunder may be assigned, transferred, sold,
pledged, or otherwise disposed of by the Company without the prior written
consent of the Client. For purposes of the preceding sentence, this Addendum B
shall be deemed to have been “assigned” or “transferred” upon the occurrence of
any of the following: (i) any merger of the Company with another entity pursuant
to which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Addendum B, without the Company’s consent, to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client, whether pursuant to a merger, sale of the Client’s
voting common stock, or sale of all or substantially all of the Client’s assets.

b.                   No Waiver. The failure of either party to insist on strict
performance of any of the provisions hereunder shall not be construed as a
waiver of any subsequent default of a similar nature.

c.                    Amendments. Except as provided herein, this Addendum B may
be amended or modified only pursuant to a written instrument signed by both
parties.

d.                   Governing Law; Venue. This Addendum B shall be governed by
the internal laws of the State of Delaware, without reference to conflicts of
law principles thereof. The parties consent to the non-exclusive jurisdiction of
the federal and state courts located in Clark County, Nevada in connection with
any action or proceeding to enforce, or arising out of, this Addendum B, and the
parties agree that venue will be proper in such court in any such matter.

e.                   Notices. Any written notice required or permitted to be
given under this Addendum A shall be given in accordance with the provisions of
Section 10.h. of the Master Agreement.

f.                     Severability. If any provision of this Addendum B is held
to be unenforceable or invalid, the other provisions shall continue in full
force and effect.

g.                    Counterparts. This Addendum B may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mail or facsimile shall be considered
the equivalent to, and enforceable as, an original signature.

[Signature Page Follows]

 



13

 

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Addendum B
as of the Effective Date set forth above.

 

Oasis Marketing Services, LLC

 

By: /s/ Craig Franklin

Name: Craig Franklin

Title: President

Address: Phoenix, AZ

 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101

 



14

 



 

ADDENDUM C

 

Customer Support Services Addendum

 

THIS CUSTOMER SUPPORT SERVICES ADDENDUM (the “Addendum C”) is made as of _____,
2014 (the “Effective Date”) by and between Cubed, Inc., a Nevada corporation
(the “Client”), with its principal place of business located at 830 S. 4th
Street, Las Vegas, Nevada 89101, and Oasis Marketing Solutions, LLC, a
__________ limited liability company with its principal place of business
located at 2205 Appian Way, Pearland, Texas 77584 (the “Company”).

 

WHEREAS, the Company and the Client have entered into that certain Master
Services Agreement dated _____, 2014 (the “Master Agreement”); and

 

WHEREAS, the Company is in the business of providing various sales and marketing
services, outbound and inbound call handling, and attendant support services on
behalf of its clients; and

 

WHEREAS, the Client is in the business of developing, marketing, and selling a
3-D cube-tool interactive digital software interface which allows users to
integrate audio, image, video, text, social media, e-magazine, and e-commerce
functions with any device (the “Cube Platform”); and

 

WHEREAS, the Client wishes to engage the services of the Company on a
non-exclusive basis to assist with Customer support services pursuant to this
Addendum C; and

 

WHEREAS, the Company desires to assist the Client in the manner provided
pursuant to this Addendum C; and

 

WHEREAS, for purposes of this Addendum, the term “Customer” shall have the same
meaning as set forth in the Addendum A to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

5.                   Integration. The Master Agreement to which this Addendum C
is attached, and this Addendum C and all exhibits hereto, together with all
other addenda to the Master Agreement, constitute a binding agreement between
the Company and the Client in accordance with the terms and conditions of the
Master Agreement and this Addendum C. In the event any of the provisions of this
Addendum C are in conflict with any of the provisions of the Master Agreement,
the terms and provisions of the Master Agreement shall control, unless this
Addendum C expressly provides that its terms and provisions shall control.

6.                   Customer Support Services. Subject to the terms and
conditions of this Addendum C, the Company shall provide the following support
services to Customers which have purchased the “Plush” version of the Cube
Platform, in exchange for the Support Fees set forth herein:

a.Customers will have the option of calling an 800 number that shall be setup
and managed by the Company to act as Tier 1 customer support.

b.Tier 1 Customer support will be responsible for managing the following
Customer needs:

                                                               i.      Resetting
a Customer’s PIN.  To reset a Customer’s PIN, the Company’s call center
representative (“CCR”) will be provided with “super administrator access” to all
Customer accounts (one password that can access all individual Customer
accounts), but that will have limited functionality, as communicated by the
Client to the Company. To verify account ownership and prevent account theft,
Cube Platform accountholders will be required to provide an email address (same
as the username) to the CCR, and the CCR will simply reset the PIN. A new,
temporary PIN will be sent to the accountholder’s email address which should
enable for the accountholder to securely re-establish a new PIN.

                                                              ii.      Changing
a Customer’s Account Status: Upgrading an Account. To change a Customer’s
account status to the “Plush” version of the Cube Platform, the caller will be
required to provide an email address and corresponding PIN to prove account
ownership. The CCR will use those credentials to log into the user’s account and
input the billing information the user provides over the phone into that user’s
account. If the user does not remember his or her PIN, the CCR shall follow the
procedure for resetting the user’s PIN in Section 2.b.i. above, then, when the
user has updated the PIN and can provide it to the CCR, the CCR shall log into
the user’s account and input the billing information the user provides over the
phone. A confirmation email will automatically be sent to the user to confirm
the subscription that will include the 800 number to call if they have any
additional questions.

                                                            iii.      Changing a
Customer’s Account Status: Downgrading an Account.  To change a Customer’s
account status to “Basic” (free) from “Plush,” the caller will be required to
provide an email address and corresponding PIN to prove account ownership. The
CCR shall use those credentials to log into the user’s account and change the
account status to “Basic.” If the user does not remember his or her PIN, the CCR
shall follow the procedure for resetting the user’s PIN in Section 2.b.i. above,
then, when the user has updated the PIN and can provide it to the CCR, the CCR
shall update the account status to “Basic.” The CCR should explain to the
Customer that any cubes created while the Customer was a “Plush” account holder
will remain in-tact, but cannot be modified while the account is in “Basic”
status, and advanced reporting will no longer be available. The Customer should
be reassured that if he or she ever decides to upgrade back to “Plush” status,
their “Plush” cubes and advanced reporting will be unlocked. A confirmation
email will automatically be sent to the user to confirm the cancellation of the
subscription that will include the 800 number to call if the Customer has any
additional questions.

15

 



                                                            iv.      Changing
the Customer’s Payment Information.  To change a Customer’s payment information,
the caller will be required to provide an email address and corresponding PIN to
prove account ownership. The CCR will use those credentials to log into the
user’s account and change the account status to “Basic.” If the user does not
remember his or her PIN, the CCR shall follow the procedure for resetting the
user’s PIN in Section 2.b.i. above, then, when the user has updated the PIN and
can provide it to the CCR, the CCR shall change the Customer’s payment
information, based on the updates provided by the Customer during the call. A
confirmation email will automatically be sent to the user to confirm the change
of payment information and will also include the 800 number to call if the
Customer has any additional questions.

                                                              v.      Changing a
Customer’s Billing Address. To change a Customer’s billing address, the caller
will be required to provide an email address and corresponding PIN to prove
account ownership. The CCR will use those credentials to log into the user’s
account and change the account status to “Basic.” If the user does not remember
his or her PIN, the CCR shall follow the procedure for resetting the user’s PIN
in Section 2.b.i. above, then, when the user has updated the PIN and can provide
it to the CCR, the CCR shall change the Customer’s billing address, based on the
updates provided by the Customer during the call. A confirmation email will
automatically be sent to the user to confirm the change of billing address and
will also include the 800 number to call if the Customer has any additional
questions.

                                                            vi.      Secondary
Responsibilities.  If a Customer calls about a problem that falls outside the
responsibilities set forth in Sections 2.b.1 through v. above, the CCR shall be
required to complete a support ticket which will be forwarded to Tier 2 Support.

                                                           vii.     
Extraordinary Circumstances.  For those Customers who call to ask for help but
cannot access the email address used to sign up and do not have their PIN, the
CCR shall create a support ticket for these users for Tier 2 Support to
determine if there are additional methods to verify their account ownership.

c.Email addresses and PIN numbers will never be provided to callers claiming to
be accountholders over the phone, and the CCRs shall never modify cubes or
manage any content outside the “Account Management” section of the platform.

7.                   Support Fees. Client shall pay to the Company the fees for
the support services set forth in this Addendum C (the “Support Fees”) as
provided in the attached Appendix A.

 

8.                   Miscellaneous.

a.                    Binding Agreement; Assignment. This Addendum C is binding
upon the parties and their respective successors and permitted assigns. Neither
this Addendum C nor any interest hereunder may be assigned, transferred, sold,
pledged, or otherwise disposed of by the Company without the prior written
consent of the Client. For purposes of the preceding sentence, this Addendum C
shall be deemed to have been “assigned” or “transferred” upon the occurrence of
any of the following: (i) any merger of the Company with another entity pursuant
to which the Company is not the surviving entity; (ii) any sale or transfer of a
majority of the voting common equity of the Company; or (iii) any sale of all or
substantially all of the assets of the Company. The Client may assign this
Addendum C, without the Company’s consent, to any entity controlling, controlled
by, or under common control with the Client, or to any non-affiliated entity
that has acquired the Client, whether pursuant to a merger, sale of the Client’s
voting common stock, or sale of all or substantially all of the Client’s assets.

b.                   No Waiver. The failure of either party to insist on strict
performance of any of the provisions hereunder shall not be construed as a
waiver of any subsequent default of a similar nature.

c.                    Amendments. Except as provided herein, this Addendum C may
be amended or modified only pursuant to a written instrument signed by both
parties.

d.                   Governing Law; Venue. This Addendum C shall be governed by
the internal laws of the State of Delaware, without reference to conflicts of
law principles thereof. The parties consent to the non-exclusive jurisdiction of
the federal and state courts located in Clark County, Nevada in connection with
any action or proceeding to enforce, or arising out of, this Addendum C, and the
parties agree that venue will be proper in such court in any such matter.

e.                   Notices. Any written notice required or permitted to be
given under this Addendum A shall be given in accordance with the provisions of
Section 10.h. of the Master Agreement.

f.                     Severability. If any provision of this Addendum C is held
to be unenforceable or invalid, the other provisions shall continue in full
force and effect.

g.                    Counterparts. This Addendum C may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A copy of the executed
signature page delivered by confirmed e-mail or facsimile shall be considered
the equivalent to, and enforceable as, an original signature.

[Signature Page Follows]



16

 

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Addendum C
as of the Effective Date set forth above.

 

Oasis Marketing Services, LLC

 

By: /s/ Craig Franklin

Name: Craig Franklin

Title: President

Address: Phoenix, AZ

 

 

Cubed, Inc.

 

By: /s/ Douglas Shinsato

Name: Douglas Shinsato

Title: COO

Address: 830 S. 4th Street, Las Vegas, NV 89101



 

17

 

 

APPENDIX A

 

SUPPORT FEES

 

 

Customer Support/Shared Resources $** per talk minute

 

Or whichever total is greater –

 

Customer Support/Revenue Sharing

 

The Company will be compensated on a total of the following: **% from the sale
of $*** per cube monthly, revenues from the initial set-up fees, with any other
mutually agreed revenue percentage from other product offerings such as texting
services.

 

New Campaign Set up Fee: $*****

 

Payment Terms: Billed on 1st and 15th of each month, net 7 calendar days

 

[Please confirm the foregoing fees for support services.]

INDS01 1453518v1

 

18

 



